Title: To George Washington from Francis Preston, 25 January 1797
From: Preston, Francis
To: Washington, George


                        
                            Sir 
                            Jany 25th 1797
                        
                        The Bill extending the Laws of the United States to the State of Tennessee
                            having passed, which makes it necessary a Federal Judge be appointed to that District, whose
                            nomination is made by you, I have no doubts you are desirous to fix on a Character best
                            calculated to perform the Duties of that high office and most acceptable to the people of
                            that State—Under these impressions and at the particular request of the Senators of that
                            State who knowing my long and intimate acquaintance with the two Characters Mr Rhea and Mr
                            Campbell my having practised with them in the profession of the Law and also my living
                            immediately on the borders of the State that I probably could give as correct information As
                            to them as any other Gentleman you might have an Opportunity to enquire of, I venture to
                            address this note to you, though feel a considerable diffidence in pretending to recommend
                            to offices out of the State I have the honor to represent.
                        
                        Mr Rhea is a Man about forty or forty five years of age, has uniformly
                            maintained an amiable and upright Character for upwards of fifteeen years that I have been
                            acquainted with him he was a friend to the Independance of America and early engaged in
                            procuring it by his personal Services he is of unshaken integrity, possesses a considerable
                            share of legal abilities, indefatigable in the acquirement of knowledge, and a man of
                            profound Literature—And I have no doubt will give general satisfaction by a correct and
                            prompt discharge of the Duties of the Office.
                        Mr Campbell is of Esteemable Character but certainly does not possess either
                            erudition or legal knowledge equal to the other—though I believe in the possession of either
                            of these Gentleman the honor And Dignity of the Office would be better maintained than with
                            any other Character I am acquainted with in the State. I have the honor to be with much
                            Esteem your mo. Obedt Sert
                        
                            Frans Preston
                            
                        
                    